Penelope Jo SotoAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 28, 2014

                                     No. 04-13-00903-CV

                        John Edward SOTO II, a.k.a, Jonathan Herrasti,
                                       Appellant

                                               v.

                                      Penelope Jo SOTO,
                                           Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-00460
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
is due on June 3, 2014. No further extensions will be granted.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court